Citation Nr: 1706786	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity nerve entrapment, residuals of frostbite of left foot.

4.  Entitlement to an effective date earlier than December 8, 2006, for the grant of service connection for left lower extremity nerve entrapment, residuals of left foot frostbite.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1977 to April 1980.

The issues of entitlement to service connection for fibromyalgia and a low back disability are before the Board of Veterans' Appeals (Board) following Board Remands in December 2010 and February 2014.  This matter was originally on appeal from a May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issues of entitlement to an initial evaluation in excess of 10 percent for left lower extremity nerve entrapment, residuals of frostbite of left foot, and entitlement to an effective date earlier than December 8, 2006, for the grant of service connection for left lower extremity nerve entrapment, residuals of left foot frostbite, are before the Board on appeal from an April 2013 rating decision of the VA RO in Roanoke, Virginia.

In June 2010, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity nerve entrapment, residuals of frostbite of left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fibromyalgia is not related to active service or service-connected disability.

2.  The Veteran's low back disorder, diagnosed as lumbago, is not related to active service or service-connected disability.

3.  The Veteran's original claim of entitlement to service connection for residuals from frost bite of the left foot was received by VA on June 7, 1984; service connection for frostbite of the left foot was denied in a January 1985 rating decision that was not appealed.  A request to reopen a claim for service connection for frostbite of the toes of the left foot was received on December 8, 2006.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A low back disorder, diagnosed as lumbago, was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for an effective date prior to December 8, 2006, for the grant of service connection for left lower extremity nerve entrapment, residuals of frostbite of left foot, have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's December 2010 and February 2014 Remands, the RO obtained outstanding medical treatment records as well as an etiology opinion for the Veteran's fibromyalgia, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2010 and February 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. Moreover, during the June 2010 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

With respect to the effective date issue, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103 (a) have been met. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether fibromyalgia or a chronic low back disorder is factually shown during service.  

With respect to fibromyalgia, in July 1977, the Veteran complained of abdominal pain for two weeks; a week prior, he reported cramps, nausea, and vomiting.  In September 1977, the Veteran had some upper mid abdomen pain without back pain.  In October 1977, the Veteran complained of abdominal pain and leg cramping in both legs for five months and diagnosed as joint fatigue.  From January to May 1979, the Veteran had chest pain of unknown etiology.  In April 1979, the Veteran reported stomach cramps and swelling in upper stomach with assessment of muscle tenderness.  The service treatment records, however, are absent a diagnosis of fibromyalgia.  They are also absent complaints, findings, or diagnosis of a low back disorder.  On the clinical examination for separation from service, except for a burn on the back of the right wrist, the examination was normal including the spine.  Thus, there is no medical evidence that shows that the Veteran suffered from fibromyalgia or a chronic low back disability during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran claims that his fibromyalgia and low back disorder are secondary to service-connected psychiatric disability, noted to be posttraumatic stress disorder (PTSD), pain disorder, and major depressive disorder (MDD).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has been diagnosed as having fibromyalgia and lumbago.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and the Veteran's active duty service or a service-connected disability.  In this case, however, no medical professional has ever related either condition to the Veteran's active duty service or to service-connected disability.  

With respect to the issue of entitlement to service connection for fibromyalgia, the Veteran underwent VA examination in June 2012 at which time the clinical psychologist diagnosed him as having a pain disorder associated with both psychological factors and a general medical condition.  The examiner noted that symptoms presentation was consistent with a pain disorder in which both psychological factors and a general medical condition were both playing important roles in the onset, severity, exacerbation, and/or maintenance of pain.  The psychologist noted that it was beyond the scope of the present examination and her level of expertise to give an informed opinion as to whether Veteran's fibromyalgia was secondary to his psychiatric condition.  She, however, noted that she could state with certainty in accordance with research findings that the level of pain experienced as a result of an injury or other general medical condition may be experienced as more severe secondary to the existence of a co-occurring mental health disorder.  

The Veteran underwent VA examination in May 2013 at which time the examiner opined that the evidence strongly suggested that the etiology of the Veteran's fibromyalgia was a 1987 automobile accident and events thereafter.  

The Board remanded the case for an addendum opinion to determine whether the Veteran's fibromyalgia was secondary to his service-connected psychiatric disorders, posttraumatic stress disorder (PTSD), a pain disorder, and major depression.  

The VA examiner who conducted the May 2013 VA examination opined that the Veteran's fibromyalgia was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner stated that a review of the Veteran's claims file revealed fibromyalgia to have started around 1998 and that further review of the record revealed no chronic or intermittent aggravation or permanent aggravation of the condition by the Veteran's service-connected acquired psychiatric disorder.  The examiner stated that the evaluations that the Veteran had from 1998 to August 2014 for musculoskeletal complaints generally had a discernable diagnosis and etiology and that the Veteran's service-connected acquired psychiatric disorder had not been identified clinically as etiologically involved when clinically presenting with musculoskeletal complaints consistent with fibromyalgia.

With respect to the issue of entitlement to service connection for a low back disability, the Veteran underwent VA examination in June 2012 at which time the examiner opined that after interviewing and examining the Veteran and reviewing the claims file and all pertinent records, his back condition was less likely than not incurred in or aggravated by active service.  The examiner noted that the Veteran dated the beginning of his back issues to a work related injury in 1985.  The examiner noted that the Veteran did suffer a motor vehicle accident and did complain of back pain but did not relate the present claim to this injury and that it appeared from a review of the evidence to have been a self-limited injury that required no continuous or going care and required no specific treatments.  The examiner also noted that imaging of the Veteran's back was completely normal as was his examination.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of either of these problems until a number of years after the Veteran's active duty service.  

Thus, the record is absent evidence of a diagnosis of fibromyalgia or a chronic low back disorder during service or competent evidence of a nexus between fibromyalgia or lumbago and the Veteran's active duty service or a service-connected disability. 

The Board must also consider the Veteran's own opinion that his fibromyalgia is related to service-connected psychiatric disability and lumbago is related to fibromyalgia.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his fibromyalgia or low back disorder as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

The Veteran's original claim of entitlement to service connection for residuals from frost bite of the left foot was received by VA on June 7, 1984.  That claim was denied in a January 1985 rating decision that was not appealed.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance without the submission of a notice of disagreement or new and material evidence.  See 38 U.S.C.A. § 7105.  Thus, the January 1985 rating decision is final. 

The basic facts in this case are not in dispute.  The Veteran's request to reopen his claim for residuals of left foot frostbite was received on December 8, 2006.  The Veteran does not contend, and the evidence does not show, that there was a claim for service connection for residuals from frostbite of the left foot after the January 1985 rating decision and before the December 8, 2006, request to reopen the claim.

The legal authority governing effective dates is clear and specific.  The Board is bound by that authority.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for left lower extremity nerve entrapment, residuals of left foot frostbite is the date of the December 8, 2006, claim for benefits which was ultimately allowed.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Thus, the Board finds that an effective date earlier than December 8, 2006, for the grant of service connection for left lower extremity nerve entrapment, residuals of left foot frostbite is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected disability, is denied.

Entitlement to an effective date earlier than December 8, 2006, for the grant of service connection for left lower extremity nerve entrapment, residuals of left foot frostbite is denied.


REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity nerve entrapment, residuals of frostbite of left foot, the record is confusing as to which nerves have been affected.  The Veteran underwent VA examination in June 2012 at which time the VA examiner found that the Veteran was suffering from a sensory peripheral neuropathy of the left foot.  Electromyography (EMG) and Nerve Conduction Velocity of the left sural sensory nerve showed no response in the calf, but left peroneal and tibial nerve responses were normal.  However, the examiner noted that on sensory examination, the left foot was normal and that common peroneal, superficial peroneal, and deep peroneal nerves were all noted to be normal on the left.  As such, it is the Board's opinion that an additional VA examination be conducted to determine the current severity of the Veteran's left lower extremity nerve entrapment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left foot nerve entrapment that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA peripheral nerve examination of the left foot.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating nerve injuries of the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


